         Case 1:18-cr-00120-TSC Document 32 Filed 07/10/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                                                 ) Criminal No. 1:18-cr-00120 (TSC)
                        v.                       )
                                                 )
                                                 ) Hon. Tanya S. Chutkan
JALIYA CHITRAN WICKRAMASURIYA                    )
                                                 )
                        Defendant.               )
                                                 )


                                     JOINT STATUS REPORT

       In response to the Court’s Minute Order dated June 5, 2020, the parties have conferred

and propose the following dates for rescheduling the status conference previously scheduled for

June 10, 2020:

       The parties are available on August 25, 26, or 27, 2020, at any time convenient to the

Court. Should the Court be unavailable that week, the parties would be available on any date

and time convenient to the Court during the week of September 7, 2020.



 Dated: July 10, 2020                               /s/ Kaitlin Konkel
                                                    Amy Jeffress (DC Bar No. 449258)
                                                    Kaitlin Konkel (DC Bar No. 1021109)
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Ave. NW
                                                    Washington, DC 20001
                                                    Telephone: (202) 942-5757
                                                    Fax: (202) 942-5999
                                                    amy.jeffress@arnoldporter.com
                                                    kaitlin.konkel@arnoldporter.com
Case 1:18-cr-00120-TSC Document 32 Filed 07/10/20 Page 2 of 3




                                  Danny Onorato (DC Bar No. 480043)
                                  Stuart Sears (DC Bar No. 977144)
                                  Schertler & Onorato LLP
                                  901 New York Avenue NW
                                  Washington, DC 20001
                                  Telephone: (202) 628-4199
                                  Fax: (202) 628-4177
                                  donorato@schertlerlaw.com
                                  ssears@schertlerlaw.com

                                  Attorneys for Jaliya Chitran
                                  Wickramasuriya




                              2
         Case 1:18-cr-00120-TSC Document 32 Filed 07/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I caused the foregoing to be electronically filed

using the CM/ECF system, which will notify all counsel of record of the filing.



                                             /s/ Kaitlin Konkel
                                             Kaitlin Konkel




                                                 3
